DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Amendment dated 11/24/2021 the following has occurred:
Claims 1 is amended
Claims 6 and 7 are cancelled, 
Claim 14 is added, and
Claims 1-5 and 8-14 are pending.
The affidavit under 37 CFR 1.132 filed 11/24/2021 is insufficient to overcome the rejection of claim 1 based upon 102(a)(1)/(a)(2) as set forth in the last Office action because: See response to arguments below.

Response to Arguments
Affidavit
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection set forth below as a result of claim amendment dated 11/24/2021. However, Applicant’s arguments regarding the declaration have been addressed for compact prosecution purposes. 

35 U.S.C. 112(a) – written description


Prior Art Rejections
MPEP 716.01(a) states:
    “Affidavits or declarations, when timely presented, containing evidence of criticality or unexpected results, commercial success, long-felt but unsolved needs, failure of others, skepticism of experts, etc., must be considered by the examiner in determining the issue of obviousness of claims for patentability under 35 U.S.C. 103.” 

The new grounds of rejection below include rejections under 35 USC. 102(a)(1)/(a)(2) and 103. Therefore, Applicant’s arguments regarding the declaration are moot for 35 USC 102 rejection below. 
For 35 USC 103 rejections, MPEP 716.02(e) states the following:
“An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.” 

The declaration only provides effectiveness of claimed invention (see Ezzyat et al. (2018), Supplementary Table 1), but fails to compare these results to closest prior art. Since the ground of 103 rejections has been changed due to amendment, the closest prior art teaching now includes the frequency of 130 Hz which is within the amended frequency range of claim 1. In order to show unexpected results, the declaration must compare claimed subject matter with the closest prior art teaching which in this case would include the frequency range of 130 Hz and the pulse amplitude value of approximately 0.5 mA.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, last line recites “an amplitude of greater than 0.5 to 5 milliamps”. However, paragraph [0031] of the Specification dated 01/18/2019 discloses “…the pulse amplitude is selected from: up to about 5 milliamps, and up to about 2 milliamps for pulse amplitude”, which does not include a disclosure of a lower limit above 0.5 mA and is therefore not synonymous with the terminology used in the original disclosure. To comply with the written description requirement, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. See MPEP 2163.05.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Reymers et al. (Publication No. WO 2015/149170, hereinafter “Reymers”).
For the purposes of prior art rejection below, in regards to claim limitation of greater than 0.5 to 5 mA, Reymers range of a pulse amplitude of approximately 500 A (par. [141]) is being interpreted as follows: for 35 USC 102 purposes, 
Regarding claim 1, Reymers discloses a method for treating a human cognitive disorder or enhancing normal cognition using a neurostimulator device ([Abstract]) including signal generator (Fig. 1 and par. [087]:  Stimulator 100 can take the form of a fully implanted signal generator…) and a lead (Fig. 1, (110) and pars. [083], [087]:  Stimulation leads 110 can comprise one or more forms…) having a proximal end coupled to the signal generator and a distal portion having at least one electrode (Fig. 1, (115) and pars. [083]:  Each lead 110 comprises one or more stimulation elements, such as stimulation elements 115a of lead 110a and stimulation elements 115b of lead 110b (singly or collectively stimulation elements 115). Stimulation elements 115 can be positioned proximate the distal end of a stimulation lead 110, such as on a distal portion of stimulation lead 110, [086]: One or more stimulation leads 110 can comprise a lead placed through the skin (e.g. to attach at its proximal end to an external portion of stimulator 100), the method comprising:
 	(a) positioning a stimulation portion of the at least one electrode in or on a lateral temporal lobe of a brain (Fig. 1 and par. [086]: Stimulation elements 115 are placed into brain B tissue proximate a target volume TV of tissue to be stimulated. In some embodiments, target volume TV can comprise a single continuous volume of tissue, such as a portion…of brain B…target volume TV comprises tissue selected from the group consisting of: …temporal neocortex); 
(b) coupling the at least one electrode (Fig. 1, (115a), (115b)) to the signal generator (Fig. 1, (100)) using the lead ((Fig. 1, (110a), (110b) and par. [086]: One or more stimulation leads 110 can comprise a lead…(e.g. to attach at its proximal end to an external portion of stimulator 100)); and 
(c) treating the cognitive disorder or enhancing normal cognition by operating the signal generator to deliver stimulation to the lateral temporal lobe of the brain via the electrode (pars. [085]: …stimulator 100 and one or more stimulation leads 1 10 are configured to deliver electrical energy to one or more target volumes TV (e.g. via pathway 40)).  
wherein (c) comprises operating the signal generator to pulse at a frequency of up to 300 Hertz (par. [0141]: Energy is typically applied at a frequency of 2 to 1000 Hz, such as a frequency of 130 Hz) and pulse at an amplitude of greater than 0.5 to 5 milliamps (par. [0141]: Energy is typically delivered at a pulse amplitude, such as at a pulse amplitude of approximately 500 μΑ).
In the alternative, Reymers contemplates delivering at a pulse amplitude of approximately 500 μΑ which may include amplitude values above and below 500 μΑ. In accordance with MPEP 2144.05, 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 

The specification does not disclose that the specifically claimed range(s) of greater than 0.5 to 5 milliamps is for any particular purpose or to solve any stated problem that distinguishes it from the other ranges disclosed. Reymers teaches that pulse amplitude can be set to approximately 500 μΑ, therefore the prior art provides teaching that the pulse amplitude is a variable that achieves a recognized result, and satisfies the requirement of a result-effective variable in order to set forth an obviousness rejection based on optimization. It would therefore have been obvious for one of ordinary skill to discover the optimum workable range(s) of greater than 0.5 to 5 mA by normal optimization procedures known in the neurostimulator device field.
Regarding claim 2, Reymers discloses the method of claim 1, wherein (c) is performed in relation to a learning task (par. [0145], [0146]: … the stimulation can be applied before, after and/or during the performance of a … learning task to facilitate the acquisition of learning).  
Regarding claim 3, Reymers discloses the method of claim 2, wherein the learning task is selected from the group consisting of a memory task, a cognitive task, and a motor task (par. [0145]: …the stimulation can be applied before, after and/or during the performance of a memory, cognitive or motor task learning task to facilitate the acquisition of learning or consolidation of the task).  
Regarding claim 4, Reymers discloses the method of claim 1, wherein (a) comprises bilaterally implanting at least two electrodes (Fig. 1 and par. [088]: …stimulation elements 115a can be placed on one side of a target volume TV and stimulation elements 115b can be placed on another (e.g. opposite) side of a target volume TV, such as to allow bilateral stimulation of the target volume TV (e.g. bilateral stimulation of the…brain B structure)).  
Regarding claim 5, Reymers discloses the method of claim 1, wherein (c) comprises selecting amplitude, pulse width and frequency of stimulation by the electrode (par. [0148]:  In the case of electrical stimulation, a parameter of the stimulation can be adjusted such as amplitude, pulse width and/or frequency).  
Regarding claim 9, Reymers discloses the method of claim 1, further comprising: (d) sensing an electrophysiological characteristic indicative of normal, enhanced or impaired cognition and generating a sensor signal (par. [0149]: …an electrophysiological characteristic of the cognitive function can be sensed); and 
(e) regulating operation of the signal generator in response to the sensor signal (par. [0149]:  The information contained within the neuronal firing spike train…can be used to deliver therapies on a contingency basis in a closed loop system.).  
Regarding claim 10, Reymers discloses the method of claim 9, wherein (d) comprises detecting an electrophysiological characteristic selected from the group consisting of activity of single neurons, local field potentials, event related potentials, an electroencephalogram, and an electrocorticogram (par. [0149] Parameters which can be sensed include the activity of single neurons as detected with microelectrode recording techniques, local field potentials, and event related potentials…).  
Regarding claim 11, Reymers discloses the method of claim 9, wherein (e) comprises adjusting at least one parameter of the stimulation, the parameter being selected from the group consisting of amplitude, pulse width, frequency (par. [0148]: In the case of electrical stimulation, a parameter of the stimulation can be adjusted such as amplitude, pulse width and/or frequency).  
Regarding claim 12, Reymers discloses the method of claim 1, further comprising: (d) sensing a characteristic indicative of an extent of normal, enhanced or impaired cognition and generating a sensor signal (par. [0143]: …the system measures one or more characteristics to determine if the sensed levels are at expected thresholds.); and (e) if the sensor signal is outside of a predetermined threshold, improving cognition by initiating stimulation therapy by the signal generator (par. [0143]: If one or more of the sensed characteristics are outside a predetermined threshold, the system can initiate and/or modify the treatment therapy, such as to enhance or otherwise improve cognitive function).  
Regarding claim 13, Reymers discloses the method of claim 1, wherein said cognitive disorder is selected from the group: Alzheimer's disease, MCI, dementia, amnesia and memory disorders as can occur after injury, trauma, stroke, cranial irradiation, and in the context of genetic, congenital, infectious, autoimmune, toxic (drugs and alcohol), nutritional (vitamin deficiencies) metabolic, inflammatory, neurodegenerative neoplastic or idiopathic processes involving the brain, amnestic syndromes, Wernicke-Korsakoff and Korsakoff syndromes, Herpes encephalitis, severe hypoxia, vascular disorders, head injury, transient global amnesia, global amnesia, epileptic amnesia, cerebral palsy, autism, mental retardation and attention deficit and hyperactivity disorders (par. [077]: … The cognitive diseases and/or disorders include but are not limited to: Alzheimer's Disease (AD) such as Mild or Moderate Alzheimer's Disease; probable Alzheimer's Disease; a genetic form of Alzheimer's Disease; Mild Cognitive Impairment (MCI); hippocampal damage such as hippocampal damage due to Alzheimer's disease, anoxia, epilepsy or depression; neuronal loss; neuronal damage; … epilepsy; a seizure disorder; dementia; amnesia; a memory disorder such a spatial memory disorder; traumatic brain injury; cognitive impairment associated with Schizophrenia; Parkinson's Disease related cognitive impairment or dementia; and combinations of these. Additionally or alternatively, the patient can be selected to treat negative symptoms of a disease or disorder selected from the group consisting of: schizophrenia; depression; other conditions of reversible impaired memory or cognition; and combinations of these).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reymers in view of Weiss et al. (Publication No. US 2017/0249853A1, hereinafter “Weiss”).
Regarding claim 14, Reymers discloses the method of claim 1, wherein a stimulation portion of the at least one electrode (pars. [042] …the first stimulation lead at least one stimulation element comprises multiple stimulation elements, and the method further comprises selecting one or more stimulation elements of the multiple stimulation elements to stimulate the target volume, [043] …the first stimulation lead at least one stimulation element comprises a stimulation element …such as one or more electrodes configured to deliver electrical stimulation energy) is positioned in the patient’s brain (Fig. 8).
Reymers does not expressly disclose the at least one electrode is positioned in the or on the middle temporal gyrus.
However Weiss in the same field of endeavor: brain stimulation and uses thereof, discloses various brain regions may be included in stimulation paths associated with at least some of the cognitive functions…gyri: …middle temporal gyrus (par. [0064]) for the purpose of inducing stimulation to the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to position the target volume electrodes of Reymers to the middle temporal gyrus brain region as taught by Weiss in order to induce stimulation to the brain region to increase neural activity thus increase blood-flow in the target brain region associated with cognitive function.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792